Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 1 of 45 Page ID
                                  #:2545




                    EXHIBIT 22
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 2 of 45 Page ID
                                  #:2546
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 3 of 45 Page ID
                                  #:2547
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 4 of 45 Page ID
                                  #:2548
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 5 of 45 Page ID
                                  #:2549
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 6 of 45 Page ID
                                  #:2550
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 7 of 45 Page ID
                                  #:2551
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 8 of 45 Page ID
                                  #:2552
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 9 of 45 Page ID
                                  #:2553
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 10 of 45 Page ID
                                   #:2554
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 11 of 45 Page ID
                                   #:2555
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 12 of 45 Page ID
                                   #:2556
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 13 of 45 Page ID
                                   #:2557
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 14 of 45 Page ID
                                   #:2558
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 15 of 45 Page ID
                                   #:2559
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 16 of 45 Page ID
                                   #:2560
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 17 of 45 Page ID
                                   #:2561
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 18 of 45 Page ID
                                   #:2562
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 19 of 45 Page ID
                                   #:2563
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 20 of 45 Page ID
                                   #:2564
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 21 of 45 Page ID
                                   #:2565
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 22 of 45 Page ID
                                   #:2566
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 23 of 45 Page ID
                                   #:2567
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 24 of 45 Page ID
                                   #:2568
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 25 of 45 Page ID
                                   #:2569
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 26 of 45 Page ID
                                   #:2570
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 27 of 45 Page ID
                                   #:2571
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 28 of 45 Page ID
                                   #:2572
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 29 of 45 Page ID
                                   #:2573
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 30 of 45 Page ID
                                   #:2574
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 31 of 45 Page ID
                                   #:2575
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 32 of 45 Page ID
                                   #:2576
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 33 of 45 Page ID
                                   #:2577
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 34 of 45 Page ID
                                   #:2578
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 35 of 45 Page ID
                                   #:2579
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 36 of 45 Page ID
                                   #:2580
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 37 of 45 Page ID
                                   #:2581
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 38 of 45 Page ID
                                   #:2582
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 39 of 45 Page ID
                                   #:2583
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 40 of 45 Page ID
                                   #:2584
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 41 of 45 Page ID
                                   #:2585
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 42 of 45 Page ID
                                   #:2586
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 43 of 45 Page ID
                                   #:2587
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 44 of 45 Page ID
                                   #:2588
Case 5:17-cv-02514-JGB-SHK Document 193-22 Filed 09/27/19 Page 45 of 45 Page ID
                                   #:2589
